Citation Nr: 1752778	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1981 to March 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the claims in June 2012.  In an August 2014 decision, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a May 2015 order, the Board's decision, with respect to the issues of entitlement to TDIU and to an increased rating for generalized anxiety disorder was vacated and remanded.  

This case was remanded in July 2015 for further development and has been returned to the Board for appellate review.  The Board finds there has been substantial compliance with its July 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, after resolving reasonable doubt, the evidence is in relative equipoise as to whether the Veteran's generalized anxiety disorder more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The evidence is against a finding that the Veteran's generalized anxiety resulted in, or more nearly approximated, total occupational and social impairment for the entire period of appeal.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but no higher, for the Veteran's generalized anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in September 2007 and July 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor her representative has raised issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


	II.  Increased Rating

Legal Criteria

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2; see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. 
§ 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in September 2009, this claim is governed by the DSM-IV.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

According to the DSM-IV, a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Factual Background

The Veteran filed an August 2007 claim for increased rating.  She reported experiencing mood swings, frequent outburst of anger, extreme worry, extreme frustration, easiness to anger, periods of depression/anxiety, and that she tires easily.  See October 2007 Statement in Support of Claim.  She reported that a couple times a week she is on the verge of uncontrollable anger where she has turned over tables, threw things, and yelled at people for no reasons.  See March 2008 notice of disagreement. 

The Veteran was afforded an October 2007 VA mental disorders examination.  The Veteran was given a diagnosis of generalized anxiety disorder, and major depressive disorder, secondary to generalized anxiety disorder.  Her GAF score was 54.  The examination report reflects that the Veteran was taken to the hospital in 2004 via ambulance for exacerbation of anxiety.  The examination report indicated the Veteran experienced depressive symptoms characterized by pervasive sadness, irritability, sleep disturbance, increased appetite, lethargy, impatience, fatigue, social isolation, impaired concentration, and chronic pessimism.  Her symptoms were present most of the day each week and the Veteran rated her symptoms as moderate.  

Upon examination, she was clean, casually dressed, and neatly groomed.  She demonstrated restless psychomotor activity with hand wringing.  The Veteran's attitude was initially irritable but then became cooperative.  She had restricted affect and "sad" mood with improved mood generally reactive to positive events.  Her thought process and content was unremarkable and she was fully oriented to person, place, and time.  The Veteran reported no delusions, hallucination, and obsessive/ritualistic behavior.  The examination report indicated that the Veteran had a sleep impairment which prevented her from easily initiating or maintaining sleep, and the Veteran is chronically fatigued which interfered with motivation, energy, and efficiency.  There was no evidence of suicidal or homicidal ideation and no episodes of violence.  The Veteran occasionally did not have the motivation to tend to activities of daily living where she "doesn't feel like doing anything" and neglects shower, dress, etc.  Her remote and immediate memory was intact while her recent memory was impaired.  The examination report revealed the Veteran experienced panic attacks several time monthly with symptoms including chest pain, labored breathing, dizziness, and numbing in her arms.  The examiner indicated that the Veteran's problems related to occupational functioning included difficulty adjusting to change; inflexible with constant worry related to job performance; experiences decreased concentration, irritability, and fatigue; and tension with coworkers which created poor social interaction. 

In a March 2009 Correspondence, the Veteran reported that her insomnia consisted of daily worries over things that have happened and events that will take place.  She reported that her sleep was restless, sleeping only a couple of hours then waking up.  The Veteran asserted that her chronic fatigue made daily functions quite difficult.  She reported times that she did not comb her hair for days and she lived and slept in the same pajamas for up to three days because she "just do not care."

The Veteran was afforded an August 2012 VA mental disorders examination.  The examination report indicated that the Veteran had a diagnosis of anxiety disorder, not otherwise specified (NOS) and assessed a GAF score of 60.  The Veteran's symptoms included depressed mood, chronic sleep impairment, and anxiety.  She denied suicidal ideation, reported adequate appetite, reported generally adequate concentration, and reported some difficulty making decisions.  The examiner indicated that the Veteran's level of occupational and social impairment with regard to her mental diagnoses was best summarized as occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran reported that she currently lived with her son.  She indicated that her relationship with her son was somewhat strained because he was not taking care of his responsibilities.  She further reported that she maintained a close relationship with her mother and father, and that she visited them approximately once per month.  She indicated that she did not have friends outside of her family.  She did not report difficulty establishing friendships associated with anxiety, but rather that she had distaste for unpleasant behaviors she has observed in others.  With regard to daily activities she stated that her normal day included going to work then coming and staying home.  The Veteran did not endorse anhedonia or decreased participation in significant activities.

The examiner opined that the Veteran's symptoms did not result in reduced reliability and productivity.  The Veteran reported adequate reliability and productivity per her occupational history.  The examiner opined that generalized anxiety disorder symptoms did not cause deficiencies in most areas and indicated there was mild to moderate impairment of social functioning associated with anxiety symptoms, but work performance was satisfactory.  The examiner explained that the Veteran's judgment is satisfactory, family relationships are minimally impacted, mild and transient problems with thinking were present (mild difficulty making decisions), but these problems minimally impacted functioning and she reported only occasional sadness.  

The Veteran was afforded a March 2017 VA mental disorders examination.  The examination report indicated that the Veteran had a diagnosis of unspecified anxiety disorder.  The examiner indicated that the Veteran's level of occupation and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran described her current other family and general social relationship as "My mother and sister live close, but they are really controlling and overbearing, and I don't like anybody to tell me what I'm supposed to do, let alone my sister."  She reported that she had a lot of "frienemies" which are people that she speaks to but does not like.  She reported that she talks to people at work, but nothing close.  The Veteran likes to be by herself, does not date or have relationships, and likes it that way.  She reported going to the grocery store sometimes and that she tried to help her mother keep her house clean.  

The Veteran's symptoms included anxiety with persistent tension, easily aggravated, limited frustration tolerance, and anger outbursts/verbal confrontations; anger; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  Upon examination the Veteran was alert and oriented to person, place, time, and situated.  Her affect was irritable and mood was "angry."  The Veteran's speech was spontaneous, and amplitude, pace and prosody were normal.  There was no evidence that the Veteran was responding to internal stimuli, and there were no overt delusions evident in the Veteran's expressed thoughts.  She denied having any recent or acute suicidal or homicidal ideation, intent, and plans, in active or passive forms.  Her judgement, general memory, and concentration appeared intact.  

Legal Analysis

The Veteran is currently evaluated at 50 percent for generalized anxiety disorder.  The Board finds that after resolving reasonable doubt in favor of the Veteran, the evidence is in relative equipoise as to whether the Veteran's generalized anxiety disorder has approximated the schedular criteria for a disability rating of 70 percent for the entire appeal period.  

In finding that a 70 percent rating is warranted, the Board notes that the Veteran's generalized anxiety disorder has been productive of or characterized by panic attacks and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Significantly, the October 2007 VA examiner indicated that the Veteran had difficulty adjusting to change; was inflexible with constant worry related to job performance; experienced decreased concentration, irritability, and fatigue; and had tension with coworkers which created poor social interaction.  The October 2007 VA examiner noted that the Veteran occasionally did not have the motivation to tend to activities of daily living when she "doesn't feel like doing anything" and neglected shower, dress, etc.  The Veteran also reported periods of time when she did not comb her hair for days and she lived and slept in the same pajamas for up to three days because she "just do not care."  The March 2017 VA examiner indicated that the Veteran's symptoms included becoming easily aggravated, limited frustration tolerance, anger outbursts/verbal confrontations; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  This combination of symptoms is in relative equipoise as to whether they more nearly approximate the criteria for 50 or 70 percent.  After applying the benefit of the doubt, the 70 percent criteria for a rating that represents occupational and social impairment with deficiencies in most areas, including work, family relations, and mood; are met.

However, the Veteran's generalized anxiety disorder has not been productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Specifically, the Board notes the Veteran's 2004 emergency room visit for reports of anxiety; however the Veteran has not been hospitalized for her anxiety disability during the appeal period.  The Board acknowledges that the Veteran reported experiencing panic attacks several times monthly with symptoms including chest pain, labored breathing, dizziness, and numbing in her arms.  See October 2007 VA examination report.  In this regard, the Board notes that, upon examination the Veteran's thought process and content was unremarkable; there was no evidence of suicidal or homicidal ideation; and no episodes of violence.  Id.  At her December 2012 VA examination, the Veteran denied suicidal ideation, reported adequate appetite, and reported generally adequate concentration.  Additionally, at her March 2017 VA examination the Veteran was alert and oriented to person, place, time, and situated.  The Veteran's speech was spontaneous, and amplitude, pace and prosody were normal.  There was no evidence that the Veteran was responding to internal stimuli, and there were no overt delusions evident in the Veteran's expressed thoughts.  Id.  She denied having any recent or acute suicidal or homicidal ideation, intent, and plans, in active or passive forms.  Id.  Her judgement, general memory, and concentration appeared intact.  Id.  

Importantly, the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating, as total social impairment has not been shown.  Despite reporting a preference to isolate, the Veteran indicated living with her son in August 2012.  The Board notes that she indicated that her relationship with her son was somewhat strained because he is not taking care of his responsibilities, however the Veteran did not attribute this to her anxiety symptoms.  See August 2012 VA examination report.  She further reported that she maintained a close relationship with her mother and father, and that she visited them approximately once per month.  Id.  The Veteran did not endorse anhedonia or decreased participation in significant activities.  Id.  In March 2017, the Veteran explained that, "My mother and sister live close, but they are really controlling and overbearing, and I don't like anybody to tell me what I'm supposed to do, let alone my sister."  See March 2017 VA examination report.  Despite her feelings that her mother was controlling and overbearing, the Veteran indicated that she helped keep her mother's house clean.  Id.  While the Veteran reported that she had a lot of "frienemies" she also indicated that she talks to people at work, but nothing close.  Id.  She reported going to the grocery store sometimes.  

The evidence also demonstrates that during the relevant period, the Veteran was assessed GAF scores of 54 through 60, which suggests moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

As such, the Board finds that for the entire appeal period, the Veteran's generalized anxiety disorder symptoms, including their frequency, severity, and duration, more nearly approximate those enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating, but no higher.  The Board finds the totality of the medical and lay evidence of record indicates the Veteran's generalized anxiety disorder symptoms did not result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name to warrant a 100 disability rating.  See C.F.R. § 4.130.


ORDER

For the entire period on appeal, entitlement to a 70 percent rating, but no higher, for generalized anxiety disorder is granted.


REMAND

The instant matter was most recently before the Board in July 2015, at which time the issue of entitlement to TDIU was remanded for development.  Significantly, the Board instructed that the Veteran was to be scheduled for VA examinations to determined her functional impairment on employability, given her skills, training, and education, either combined or taken individually of the Veteran's service-connected anxiety, left ankle disorder, and bilateral knee disorders between August 2006 and the present, to include a discussion of the Veteran's sporadic work history in 2007 and 2008, with noted episodes of impulsive leaving of work prior to 2011, as well as her current employment status.  

An October 2007 VA examination report indicated that the Veteran's employment history included multiple jobs and the Veteran reported that she generally worked "labor like a man."  She had been self-employed operating a tanning salon and worked both as a security guard as well as a custodian.  She reported that she has quit all jobs prior to working one year in response to "people overload" (anxiety around people).  The examination report indicated that the Veteran was not currently employed and had been unemployed since October 2007.  She last worked for five months as a vending machine attendant and terminated her employment as she was unable to tolerate the job physically or emotionally.  The examination report noted that the Veteran had extended periods of unemployment and quit jobs impulsively.  

An August 2012 VA examination report indicated that the Veteran reported working approximately 40 hours per week as a security guard at a coal mine.  She reported that she worked there in 2006 but had anger issues.  

The record includes a March 2017 VA examination report indicating that the Veteran reported, "I don't have any problems on my job" and "I have been there for four years, but before that I was working as a security guard in the coal mines for about nine years on and off."  Notably, the March 2017 VA examiner indicated that he was unable to effectively state an opinion as to functional impairments prior to the present examination as he did not actually evaluate the Veteran before this date.

The Board points out that in her August 2007 Application for Increased Compensation Based on Unemployability, the Veteran indicated that she last worked in December 2006 and her disability affected her full-time employment.  She indicated that the most she ever earned in once year was $9,211.50 and also indicated that her total earned income for the past 12 months was $11,000.  She reported that her employment for the past five years included vending machine attendant, working 32 hours per week, and earning $800.00 per month; security guard, working 40 hours per week from May 2006 to December 2006, and earning $850.00 per month; and janitor, working 40 hours per week from September 2005 to February 2006, earning $875.00 per month.  The Veteran reported that she received her GED.  The Veteran also reported that she worked as a parking attendance for 33 hours a week on average.  See September 2007 Request for Employment Information.  However, the record does not appear to include wage and earnings data for the Veteran's reported employment during the relevant time period since her August 2007 claim to the present.

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

Accordingly, on remand the AOJ should obtain income information for the Veteran for the relevant time period since August 2007 to the present. 

Moreover, the record indicates that in connection with her TDIU claim, the Veteran was scheduled for a VA examination for left knee arthritis, right knee collateral ligament strain, and left ankle ligament strain, but the examination was cancelled because the Veteran did not attend the examination.  See June 2017 Miscellaneous Correspondences.  On remand, the Veteran should again be scheduled for a VA examination for her service-connected left ankle disorder and bilateral knee disorders to determine the functional impairment on employability, given her skills, training, and education, in light of her service-connected disabilities, either combined or taken individually, between August 2006 and the present.

Finally, updated treatment records should be secured on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  

2.  Obtain information regarding the Veteran's employment history from August 2007 to the present, to include her wages and earnings, leave taken, and hours worked.

3.  Schedule the Veteran for a VA knees and ankle examination.  The examiner is asked to address the functional impact that her service-connected knees and left ankle have on her ability work.  The examiner is asked to address her ability to sit, stand, walk, lift, carry, and concentrate on tasks.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

4.  Thereafter, the AOJ should adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


